DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 18, 20, 22, 23, 25, 27, 28, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Neither the original claims, specification nor figures provide support for the limitation, “controller configured to…determined a supply amount of the additive based on the fluidity of the phosphoric acid aqueous solution flowing in the tank”.  Applicant points to paragraph [0057] of the original specification as providing support; however, paragraph [0057] only states “the amount of the precipitation inhibitor to be supplied just needs to be set based on the fluidity of the phosphoric acid aqueous solution”.  Stating a need is different than stating the controller determines the supply amount of the additive based on the fluidity of the solution flowing in the tank.  No where in the specification is the controller described as measuring the fluidity of the solution on a continuous basis and changing the supply of the additive based on this measured fluidity.  There is no support for this specific limitation.  
Neither the original claims, specification, nor figures provide support for the limitation in claim 1, “controller configured to…diffuse the additive on the liquid surface of the phosphoric acid aqueous solution to suppress a concentration of the additive from being locally increased”.  Nothing in the original disclosure describes the controller performing this function.  A controller is not inherently capable of diffusing materials without some added structure which is not claimed.  To the extend the limitation is referring to the nozzle (reference #12d in figure 6), then it is the nozzle that performs the function of diffusing the additive, but no where is the controller performing this operation.
Claims 3, 5-8, 18, 20, 22, 23, 25, 27, 28, 30 and 31 are also rejected under 35 USC 112(a) by virtue of their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 18, 20, 22, 23, 25, 27, 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5-8, 18, 20, 22, 23, 25, 27, 28, 30 and 31, it is unclear what is meant by “fluidity”.  Is it the viscosity of the fluid, the concentration of the fluid, is it that ability to flow?  For example, claim 1 recites the limitation that the pump impart a fluidity to the solution.  A pump cannot change the viscosity of a solution or the concentration, so does it mean that it causes the fluid to flow through the circulation path.  Based on that, claim 1 also recites the limitation that the controller determines a supply amount of the additive based on the fluidity of the solution.  So does that mean the viscosity or concentration of the solution or how much is flowing through the tank, which would be the concentration, is measured?   Claim 1 further recites that the supply of additive imparts fluidity.  Again, it is unclear how an additive can change the fluidity of a solution, if the fluidity is defined to be the concentration or viscosity or even the amount of solution flowing through the system.  Claim 5 further states that the stirrer imparts additional fluidity to the solution.  It is unclear how a stirrer can change the viscosity or concentration of a fluid or even the amount of fluid flowing in the tank.  As such the claims are indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 18, 20, 22, 23, 25, 27, 28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinode (U.S. Patent Pub. No. 2016/0035597).
Regarding claim 1, Hinode discloses a mixing apparatus (figures 1, 2, 11 and 12, reference #100), comprising:
a tank (figures 2, 11 and 12, reference #80) capable to mix a phosphoric acid aqueous solution (see H3PO4 on Fig. 2, 12, reference #93) and an additive configured to suppress precipitation of a silicon oxide (figures 2 and 12, reference #94; [0017]-[0018], [0026], and [0110]-[0111]);
a phosphoric acid aqueous solution supply capable to supply the phosphoric acid aqueous solution to the tank (figures 1, 2, 11 and 12, reference #93; [0109]);
an additive supply (figures 1, 2, 11 and 12, reference #94) having a supply opening provided at an upper portion of the tank (figure 12, reference #94a) and capable to supply the additive (see [0110]-[0111]);
a circulation path through which the phosphoric acid aqueous solution stored in the tank comes out of the tank and returns to the tank (figure 2, reference #87a; figures 11 and 12, reference #75); wherein the circulation path has an inlet provided at a lower portion of the tank and an outlet provided at the upper portion of the tank (see figure 2, reference #87a inlet at bottom of 80, and outlet at top of 80; see figures 11 and 12, reference #75 inlet at bottom of 80, and outlet at top of 80);
a pump (85, 74) provided on the circulation path (Fig. 2, 12) and configured to form a circulation flow of the phosphoric acid aqueous solution which comes out of the tank and returns to the tank through the circulation path (figure 2, reference #85; figures 11 and 12, reference #74; [0010] discussing “a circulation system”); and
a controller (figures 1 and 11, reference #9) capable to:
supply the phosphoric acid aqueous solution to the tank from the phosphoric acid aqueous solution supply to store a predetermined amount of the phosphoric acid aqueous solution in the tank ([0271]);
operate the pump to form the circulation flow of the phosphoric acid aqueous solution such that a fluidity is imparted to the phosphoric acid aqueous solution ([0105]; [0109]; [0137]; [0221]);
determine a supply amount of the additive based on the fluidity of the phosphoric acid aqueous solution flowing in the tank ([0115]-[0116]; [0206]-[0207]);
supply, from the supply opening of the additive supply, the determined supply amount of the additive from above a liquid surface of the phosphoric acid aqueous solution to the liquid surface of the phosphoric acid aqueous solution to which the fluidity is imparted ([0114]-[0115]; [0206]-[0207]);
diffuse the additive on the liquid surface of the phosphoric acid aqueous solution to suppress a concentration of the additive from being locally increased (figures 1, 2, 11 and 12, additive capable to spray/exit out of end of reference #93, as controlled by reference #9, to diffuse over surface of aqueous solution capable to suppress a concentration of the additive from being locally increased).
Regarding the performance steps within the controller, these are method of operation and functional internal use which are directed to the function of the controller, and the controller is fully capable in its structure to perform any supply and pump operation. It is noted that the controller configured to is read as requiring only the structural configured ability to initiate operations in response to an input. No positive requirement of sensors have been claimed to interface with the controller to control any provision of supply or pump operation. The controller is structurally capable to determine when to operate the phosphoric acid aqueous solution supply, operate the pump and operate the additive supply in response to an input (figures 1 and 11, reference #9; [0105]; [0108]; [0109]; [0114]-[0116]; [0137]; [0152]; [0206]-[0207]; [0221]; [0271]).
Furthermore, the limitations directed to the material worked upon and the intended use of the material, for example “diffuse the additive on the liquid surface of the phosphoric acid aqueous solution to suppress a concentration of the additive from being locally increased”, these limitations are directed to the material or article worked upon which does not further limit an apparatus claim.  See MPEP §2115.
Regarding claim 3, Hinode discloses wherein the supply opening (94a) of the additive supply (94) is provided adjacent to the outlet of the circulation path (see Fig. 12, reference #94a adjacent to exit of reference #75).
Regarding claims 5, 27 and 28, Hinode discloses a stirrer provided in the tank (figure 21, reference #77 and 79; [0264]; or see claim 16), wherein the controller is capable to operate the stirrer to impart an additional fluidity to the phosphoric acid aqueous solution by operating the stirrer (figure 21, reference #77 is motor controlled; [0039]; [0187]; [0264]).
Regarding claim 6, Hinode discloses wherein the stirrer (Fig. 21, claim 16) is a bubbling device capable to supply a bubbling gas into the phosphoric acid aqueous solution stored in the tank (see [0187] and also see end of [0290] stating “the nitrogen gas supply system 92 [bubbling gas]…is an example of a stirring mechanism.”).
Regarding claim 8, Hinode teaches the stirrer (Fig. 21, claim 16) being an ultrasonic generator configured to generate ultrasonic waves toward the phosphoric acid aqueous solution stored in the tank (see [0272], when using ultrasonic [waves] instead of the silicon concentration meter, the dispersion state detection device (89a-b) is synonymous to the ultrasonic generator in the instant disclosure).
Regarding claims 18, 23, 30 and 31 Hinode teaches a heater (84, 73) configured to heat the phosphoric acid aqueous solution stored in the tank (see [0015], [0118] and [0222]).
Regarding claim 20, Hinode teaches a substrate process system (100; [0087]) comprising,
a mixing apparatus as claimed in Claim 1 (8; Fig. 2, 12); and
a substrate processing apparatus (100) configured to process a substrate with a mixed solution of the phosphoric acid aqueous solution and the additive mixed in the mixing apparatus ([0010]-[0014]).
Regarding claims 22 and 25, Hinode teaches the controller (9) being further configured to supply a mixed liquid mixed by the tank (8; Fig. 2, 12) to a processing tank (1, 2a-c; Fig. 1) through a solution sending path (10, 3; Fig. 1), the processing tank being configured to perform an etching processing by immersing a substrate in an etching solution, and the etching solution containing the mixed liquid in which the phosphoric acid aqueous solution and the additive are mixed (see [0087] stating the substrates are processed, i.e. etched).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinode in view of Denso Corp. (JPH11186215A) (refer to English translated copy provided by applicant).
Regarding claim 7, Hinode teaches a stirrer (Fig. 21 or see claim 16), but fails to teach the stirrer being a stirring blade configured to stir the phosphoric acid aqueous solution stored in the tank. 
Denso Corp. teaches a wet etching apparatus ([0016]; Fig. 2) having a stirring blade (33) provided in the preheating tank (53) to agitate the etching solution. Hinode and Denso Corp. are considered analogous art as they are both in the field of etching apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Denso Corp. concerning the stirring blade in order to efficiently mix the etchant solution so that the temperature is uniform throughout the solution.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicant argues Hinode fails to disclose the limitations of claim 1 because it fails to disclose the controller is capable to operate the pump to form a circulation flow of the phosphoric acid aqueous solution such that a fluidity is imparted to the solution, and then determining a supply amount of the silicon containing liquid based on the fluidity of the solution flowing from the tank.  Examiner finds this argument unpersuasive.  First, it is noted that the limitations are directed to an intended use of the controller.  Hinode discloses all the structural limitations of the claim, including the controller (reference #9).  As explained in the disclosure of Hinode and the relevant paragraphs cited above, the controller is capable to control the supply inputs of the material according to desired concentrations and results and to control and operate the pump to circulate the solution.  Paragraph [0221] specifically states the controller operates the pump to turn it on and off according to desired fluid flow; and paragraphs [0114]-[0116] specifically states the controller operates the valves to control the amount of material supplied according to concentrations measured.  Any limitations and arguments about the material, how it flows, and the operation and order of steps of the device do not differentiate apparatus claims from the prior art.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations of the claim, including the controller.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774